DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-17 and 21-23 are pending and have been examined in this application.
Claims 1-17 are original; claims 21-23 are new; claims 18-20 are canceled; claims 1-8 are withdrawn;
Claims 9-17 and 21-23 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 12/18/2020 and reviewed by the Examiner.
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-17) in the reply filed on 3/19/2020 is acknowledged.  However, no arguments with respect the traversal were recited. A telephone call was made by the Examiner on 3/31/20201 to inquire the election of species. Applicant confirmed the election of Species 2 (Figs. 9-21).
Claims 1-8 are withdrawn from consideration because claims 1-8 reads on the non-elected Species 1 (Figs. 1-8)
The requirement is still deemed proper and is therefore made FINAL.
	
	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Takayama (U.S. Pat. No. 6508262 B1).
 	 Regarding claim 9, Takayama teaches a light therapy device mounting system, comprising:
an elongate pole (Takayama; 11, 10) comprising a plurality of holes (Takayama; 7, 8, 9 and hole receiving 17), the elongate pole comprising a first end and a second end;
a first mounting device (Takayama; 3) slideably coupled to the elongate pole via at least one hole of the plurality of holes; and
(Takayama; Fig. 5; 13, 2) configured to receive the second end of the elongate pole.

	
Allowable Subject Matter
Claims 10-17 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631